Citation Nr: 0813465	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right L5-S1 partial hemilaminectomy and 
diskectomy, currently evaluated as 10 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:     The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from May 1979 to July 
1994.          
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The file was forwarded to the 
Board by the Columbia, South Carolina RO.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.
 
 
REMAND
 
The Veterans Claims Assistance Act of 2000 (VCAA) sets forth 
the obligation on the part of VA to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of the evidence to be provided by 
the claimant, and that which VA will attempt to obtain on 
behalf of the claimant.  Furthermore, VA is required to 
inform the claimant of the need to submit all pertinent 
evidence in his possession.
 
Since the January 2004 rating decision the United States 
Court of Appeals for Veterans Claims (Court) issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pursuant to which there exists a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability.  
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
 
In this case, the RO has issued to the veteran a November 
2003 VCAA letter, and  July 2004 statement of the case which 
set forth in more detail the applicable rating criteria for 
evaluating his service-connected lumbosacral spine 
disorder.   Vazquez held that adjudication of an increased 
rating claim may still proceed on the merits where lack of 
the requisite information was nonprejudicial.  Here, however, 
the statement of the case provided actual and constructive 
notice of the pertinent rating criteria, though it did not 
precede issuance of the January 2004 rating decision on 
appeal.  Notably, since notice was provided the claim was not 
been readjudicated through a supplemental statement of the 
case or subsequent decision, which otherwise would have cured 
the defect in timing of the notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 129 (2005).  Thus, remand for a 
comprehensive notice letter is required.      
 
As the veteran last underwent VA orthopedic examination in 
connection with this claim in December 2003, more than four 
years ago, another such examination is warranted to provide a 
contemporaneous depiction of service-connected disability. 
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.")
 
In addition, the veteran in his substantive appeal indicated 
that he had previously received private chiropractic 
treatment for his low back disorder.  He did not, however, 
identify the name of the chiropractor who provided that 
care.  Thus, he should be given the opportunity to identify 
more extensive information regarding such prior treatment.  
See 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable 
efforts to obtain relevant records in the custody of a 
Federal department or agency).
 
Accordingly, the case is REMANDED for the following action:
 
1.     The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
specific information or evidence needed to 
establish an increased disability rating 
as outlined in the Court's decision in 
Vazquez-Flores.           
 
The notice set forth therein must advise 
the veteran that he may submit or request 
that VA obtain medical or lay evidence 
demonstrating a worsening or increase in 
severity upon employment and daily life. 
 He must be advised of the additional 
pertinent rating criteria under the 
applicable diagnostic codes for  his 
lumbosacral spine disability (i.e., beyond 
the effect upon employment and daily life) 
-- to include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 and 5243, and 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  
Also, inform the veteran that any increase 
in disability that is warranted will be 
determined based on diagnostic codes 
providing for a range in severity (from 0 
percent to as much as 100 percent).  
Notify him of the types of medical and lay 
evidence he may submit that are relevant 
to his claim for increased compensation.  
 
2.     The RO should also contact the 
veteran and request that he complete and 
return a medical authorization form 
identifying all pertinent treatment 
records for his back disorder from any 
health care provider, to include William 
Johnson, D.C.  The RO must then request 
treatment records from these identified 
sources in accordance with the information 
he provides.
 
If the request for records from any 
indicated source is unsuccessful, make all 
reasonable follow-up attempts.  If it is 
determined these records cannot be 
obtained,  notify the veteran of this in 
accordance with 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).
 
3.     The RO should then make the 
appropriate arrangements to schedule the 
veteran for an examination for his post-
operative residuals of a right L5-S1 
partial hemilaminectomy and diskectomy.  
The claims folder must be made available 
for the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
lumbar disorders, to include 
intervertebral disc syndrome, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his service-connected 
disability.  A complete rationale for any 
opinions expressed must be provides.
 
The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected lumbosacral spine 
disability.  If pain on motion is 
observed, the examiner must indicate the 
point at which pain begins.  In addition, 
after considering the veteran's documented 
medical history and assertions, the 
examining physician must indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 
 
The examiner must further address whether 
there is any service-connected 
neurological impairment caused or 
aggravated by the lumbosacral disorder, 
particularly involving any radiculopathy 
to the right or left lower extremities.  
        
 
4.     The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.
 
5.     The veteran is hereby notified that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
6.     Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased rating for  post-operative 
residuals of right L5-S1 partial 
hemilaminectomy and diskectomy.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.
 
7.     While this case is on remand, the 
RO should ensure that all necessary 
development or assistance under the 
Veterans Claims Assistance Act of 2000 has 
been provided, to include an explanation 
as to the information or evidence needed 
to establish an effective date of any 
award of increased compensation as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also 38 U.S.C.A. §§ 
5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

